DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court on the petition for a writ of procedendo filed by relator Verdell Starks in which he asks this court to order Judge Frederick H. McDonald of the Lucas County Court of Common Pleas to render judgment on his petition to vacate or set aside his sentence. Relator refers to two petitions filed in the trial court on November 28 and 30, 2006.
 {¶ 2} Relator has filed an affidavit of indigency in which he states that he is unable to pay the fees and costs associated with filing this action. R.C. 2969.25(C) *Page 2 
requires an inmate to submit a statement of the balance in his inmate account for each of the preceding six months, certified by the institutional cashier, and a statement that sets forth all other cash and things of value owned by him at that time. Relator has not fulfilled this requirement. The Supreme Court of Ohio has held that compliance with R.C. 2969.25 is mandatory and failure to comply with the requirements of the statute subjects an inmate's action to dismissal.State ex rel. White v. Bechtel, 99 Ohio St.3d 11, 2003-Ohio-2262, ¶ 5;State ex rel. Pamer v. Collier, 108 Ohio St.3d 492, 2006-Ohio-1507. On this basis, we must dismiss relator's petition. The petition is ordered dismissed.
 {¶ 3} Costs of this action are assessed to relator.
 {¶ 4} Pursuant to Civ.R. 58(B), the clerk is directed to serve allparties not in default for failure to appear notice of this judgment andits date of entry on the journal.
PETITION DISMISSED.
Peter M. Handwork, J., Mark L. Pietrykowski, P.J., Thomas J. Osowik, J., CONCUR. *Page 1